Citation Nr: 0531546	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  92-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
and traumatic arthritis of the right knee, currently 
evaluated as noncompensably disabling prior to August 3, 1994 
and 30 percent disabling from August 3, 1994.

2.  Entitlement to an increased evaluation for chondromalacia 
and traumatic arthritis of the left knee, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the lumbosacral spine, L5/S1, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
April 1987.

This matter arises from a February 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied a compensable 
(increased) evaluation for right knee disability and an 
increased evaluation for left knee disability, evaluated as 
20 percent disabling.  By a rating action dated in May 1996, 
the noncompensable disability evaluation assigned to the 
veteran's right knee disability was increased to a schedular 
10 percent rating, effective from August 1994.  Thereafter, 
and pursuant to a January 1997 Board decision, the 10 percent 
disability rating for chondromalacia and traumatic arthritis 
of the right knee was increased to 30 percent, from August 
1994.  The veteran did not appeal the effective date of the 
awards.

Following a Joint Motion for Remand, in an Order issued in 
January 1999, the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's January 1997 
decision.  The Board subsequently remanded the matter in June 
2000 for the purpose of obtaining additional evidence.  The 
matter was returned to the Board in January 2005 for 
appellate consideration.

The Board notes that this matter initially included the issue 
of entitlement to service connection for a spinal disability.  
Service connection for degenerative joint disease of the 
lumbosacral spine, L5-S1, was granted in September 2001.  The 
issue of service connection is therefore no longer the 
subject of appellate review.  However, the veteran has 
appealed the September 2001 rating decision with respect to 
the assignment of a 10 percent disability evaluation for her 
lumbosacral spine disability.

This appeal also stems from an RO denial of a claim for a 
total disability evaluation based on individual 
unemployability.  These issues were remanded in May 2005 for 
further development.  That development having been completed, 
the case is now ready for further appellate determination.


FINDINGS OF FACT

1.  The veteran's chondromalacia and traumatic arthritis of 
the right knee, prior to August 3, 1994, was manifested by a 
noncompensable level of limitation of motion, without 
degenerative arthritis established by X-ray findings; from 
August 3, 1994, the veteran's service connected 
chondromalacia and traumatic arthritis of the right knee has 
been manifested by no findings of subluxation or laxity, a 
level of slight limitation of flexion, and limitation of 
extension to no more than 20 degrees.

2.  The veteran's chondromalacia and traumatic arthritis of 
the left knee is currently manifested by no findings of 
subluxation or laxity, a slight level of limitation of 
flexion, and limitation of extension to no more than 15 
degrees. 

3.  The veteran's degenerative joint disease of the 
lumbosacral spine is currently manifested by no more than 
slight limitation of motion.

4.  The veteran's service-connected disabilities do not 
prevent her from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
her educational and occupational background.




CONCLUSION OF LAW

1.  The criteria for a compensable rating prior to August 3, 
1994, for the veteran's chondromalacia and traumatic 
arthritis of the right knee, and in excess of 30 percent for 
chondromalacia and traumatic arthritis of the right knee from 
August 3, 1994, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5257 (2005).

2.  The criteria for a rating in excess of 20 percent for 
chondromalacia and traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(as effective prior to September 26, 2003); Diagnostic Code 
5293 (as effective prior to September 23, 2002); Diagnostic 
Code 5293 (effective from September 23, 2002); Diagnostic 
Codes 5235- 5243 (effective from September 26, 2003).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002 and December 2003.  These letters essentially 
provided notice of elements (1), (2), and (3).  In addition, 
by virtue of the rating decision on appeal, the statements of 
the case (SOCs), and the supplemental SOCs (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the September 2002 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Although the February 2002 and December 2003 notice letters 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim on appeal.  The 
letter specifically informed the veteran of the type(s) of 
evidence that would be relevant to her claims and that it was 
her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the 
notification letters, the Board finds that the veteran was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to the VA 
notice.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where some of the 
claims were first adjudicated in February 1991.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  Although the notice provided to the veteran 
in February 2002 and December 2003 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated in a September 2004 SSOC.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed service medical records, private and VA treatment 
records and the veteran has not identified any outstanding 
medical records pertaining to the claim on appeal.  The 
veteran has received a hearing before the undersigned 
Veterans Law Judge, and multiple examinations during the 
course of this appeal.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Factual Background

Historically, the Board notes that the veteran was granted 
service connection for right and left knee disabilities by a 
July 1987 RO decision, at a 20 percent evaluation for the 
left knee, and a 0 percent evaluation for the right knee, 
based on VA records and the veteran's service medical 
records, showing injuries to her knees in service.

In March 1990, the veteran filed a claim for an increased 
rating for her service connected knee disabilities.  During 
the course of this appeal, the veteran's evaluation for her 
right knee disability was increased to a 30 percent 
evaluation, effective August 3, 1994, however, the veteran 
continues to disagree with the level of disability assigned.

In September 2001, the veteran was granted service connection 
for degenerative joint disease of the lumbosacral spine at a 
10 percent evaluation.  The veteran has continued to disagree 
with the level of disability assigned.  The relevant evidence 
of record for all of these claims includes the reports of VA 
and private treatment records, and the reports of many VA 
examinations.

At an October 1989 VA examination, it was noted that the 
veteran complained of pain in both knees.  Examination of the 
left knee showed a well healed scar on the anterior aspect of 
the knee, with effusion 1+, and tenderness all over the knee, 
especially retropatellar.  Range of motion was from zero to 
90 degrees, collateral ligaments were normal, and drawer, 
Lachman's, and McMurray's' tests were negative.  Examination 
of the right knee showed no effusion, tenderness all over the 
knee, range of motion from zero to 125 degrees, and negative 
drawer and Lachman's tests with no pivot shift. The diagnoses 
were status post operative release of the left knee and 
chondromalacia patellae, bilaterally.

In a March 1990 VA clinical record, it was noted that the 
veteran complained of low back pain and occasional tingling 
along the back of the right leg. The examiner reported pain 
to palpation of the low back. In a June 1990 VA clinical 
record, the examiner noted that the veteran had low back pain 
through a recent pregnancy and afterwards.  The assessment 
was possible proximal lesion in the spine.

VA clinical records dated from March 1990 to January 1992 
reflect treatment for increasing knee pain through her 
pregnancy.  In a January 1992 VA clinical record, it was 
noted that the veteran complained of bilateral knee pain.  
The examiner commented that there was negative hot knee and 
effusion, normal deep tendon reflexes, grossly normal 
sensation, and "straight leg +/-" left 75 degrees.  The 
diagnosis was bilateral knee degenerative joint disease, post 
traumatic and post surgical.

In a January 1992 VA clinical record, an examiner noted a 
"long [history] . . . ('85)" of "waxing and waning" chronic 
back pain.  The diagnosis was post-traumatic degenerative 
joint disease of the lumbosacral spine.

At an August 1992 personal hearing, the veteran testified 
that her right knee was currently just like her left knee 
before surgery, with the same kinds of pain and locking.  
Compared to 1987, the veteran stated that the right knee was 
weaker now with more pain ("all the time"), that the right 
knee locked up and swelled much more than it previously did, 
and that the right knee cracked when she walked, like bones 
rubbing together.  As to the left knee, the veteran stated 
that there was more pain and that it did not lock up as much 
as previously.  She indicated that surgery had not improved 
the left knee, and that she had occasional loss of feeling in 
the left knee.

In an August 1994 private clinical record, it was noted that 
the veteran complained of pain and giving way in both knees 
of 10 years duration.  Examination showed well healed 
arthrotomy in the left knee, patellar crepitation, and 
lateralization, and range of motion from zero to 140 degrees 
of both knees.  X-ray studies revealed irregularity over the 
patellofemoral joints and narrowing of the joint spaces.  The 
diagnoses were advanced chondromalacia of both knees and 
lateral subluxation. The examiner commented that because the 
symptoms had persisted over 10 years, probable lateral 
release and debridement would be necessary if the veteran 
desired.

In a September 1994 private hospital report, it was noted 
that the veteran had progressively increasing patellofemoral 
joint symptoms with lateral subluxation and lateral excessive 
pressure over the previous 10 years.  The preoperative 
diagnoses were chondromalacia and lateral subluxation of the 
right patella.  Arthroscopy and abrasive chondroplasty and 
debridement of the patella, femur, and tibia were performed, 
along with partial lateral meniscectomy, excision of medial 
patellar plica, and open lateral release.  The postoperative 
diagnoses were chondromalacia of the right patella, lateral 
subluxation of the right patella, medial patellar plica, and 
lateral meniscus tear of the right knee.

In a September 1995 VA orthopedic examination report, it was 
noted that the veteran complained of swelling, numbness and 
locking of the knees.  Examination revealed an eight inch 
scar on the left knee, and a two and a half inch scar on the 
right.  Passive movement of the knees caused no grating or 
crepitation on either side. There were only stigmata of the 
punctate scar in the parapatellar region.  The examiner noted 
no swelling, redness, or increased temperature, negative 
drawer and Lachman's sign bilaterally, and no lateral 
instability.  The right knee flexed to 110 degrees, the left 
knee to 105 degrees.  Extension lacked 20 degrees of being 
full on the right and lagged 10 degrees of being full on the 
left.  When the veteran stood, her knees flexed at 25 
degrees.  Knee jerks were 2+ normally reactive and equal 
bilaterally.  The diagnosis was internal derangement of both 
knees.  X-ray examination of the knees showed patellofemoral 
degenerative changes involving the left knee, and no 
demonstrative evidence of active bone or joint pathology or 
major degenerative change.

In a September 1995 VA orthopedic examination report, it was 
noted that the veteran complained of a back injury in service 
and that currently the pain was in her low back with 
sometimes radiation into her right leg.  X-ray reports of the 
thoracic and cervical spine failed to demonstrate evidence of 
active bone or joint pathology or major degenerative changes, 
and an X-ray report of the lumbosacral spine showed minimal 
narrowing of the L5-S1 disc space.  The diagnosis was spinal 
condition to be evaluated by neurologist.

In a November 1995 VA neurological examination, the veteran 
indicated a history of pain in her entire back since objects 
fell on her in February 1985, with aching across the top of 
her back, sharp pain across the bottom of the spine, and 
radiating pain into her right buttock.  No clinical findings 
were reported.

A follow-up November 1995 VA neurological examination report 
showed a diagnosis of chronic cervicolumbar pain syndrome 
with features of fibromyalgia in the upper back region, 
involving the upper thoracic and cervical cord area, as well 
as chronic pain syndrome in the lumbar region with radicular 
pain to the right posterior thigh region. A December 1995 
magnetic resonance image report showed a mild protrusion 
superimposed over a diffuse bulge of the L5-S1 disc space.

The veteran received a private examination in February 2000.  
At that time, the veteran was found to have minor loss of 
range of motion of the knee.  There was painful 
patellofemoral crepitus.  There was no effusion present.  The 
left quadriceps was weak.  The entire surface of the left 
knee was tender.  There was crepitus in the general knee on 
active motion.  There was a slight anterior cruciate laxity.  
The McMurray's test was negative.  The right knee had less 
patellofemoral crepitus.  There was still some tenderness 
present.  There was no effusion present.  There was good 
stability.  The quadriceps strength was only slightly weak.  
Th veteran's MRI findings were noted.  The veteran was 
diagnosed with a severe loss of articular cartilage with 
arthritis in the left knee, and less than severe arthritis 
changes in the right knee.  Examination of the lumbosacral 
spine found range of motion to be only minimally limited.  
There was weakness of the abductors and dorsiflexors of the 
left lower extremity.  The left sciatic nerve was tender.  
The left thigh also had a diminished sensation.  Recent MRI 
showed a herniated disc at the L5-S1 level.  Nerve conduction 
and EMG testing of the veteran's lower extremities was 
normal.  There was diminished sensation in the area of the 
left paraneural nerve, weakness of the abductors and 
dorsiflexors of the left lower extremity, and the left thigh 
had a diminished sensation.

The veteran received a VA examination in October 2000.  The 
report of that examination indicates that the veteran 
presented with a walking cane.  Her gait was slow.  She 
walked with the knees, hips, and thoracolumbar spine flexed.  
Medio-laterally, the spine was straight.  She had difficulty 
relaxing for the examination, including lying flat in the 
supine position.  She forward flexed the lumbar spine to 80 
degrees and lateral bending approximately 20 degrees on each 
side.  Any movement was painful.  Straight leg raising in a 
seated position at 80 degrees gave pain in both knees.  There 
was no muscle spasm.  There was no swelling, redness, or 
effusion about either knee.  The motion and stability of the 
knee could not be fully assessed because the veteran could 
not relax enough.  There was no redness or increased warmth.  
The knees were diffusely tender bilaterally.  Her deep tendon 
reflexes were active and symmetrical.  Her peripheral 
sensation was good.  X-rays of the spine were noted to reveal 
normal alignment with some L5-S1 degeneration about the 
lumbosacral spine.  The patellae reveal mild irregularity of 
the ventral surface, on the lateral facet of the left side.  
The veteran was diagnosed with chronic low back pains, due to 
chronic lumbosacral strain, with early degenerative arthritis 
in L5-S1, as well as bilateral chondromalacia patellae, with 
patella subluxation, with early degenerative arthritis.  The 
examiner noted that it was difficult to assess functional 
loss, because of the poor relaxation of the veteran, but he 
indicated that with this diagnosis it was expected that pain 
could limit function, especially during flare ups.  
Regardless, the examiner indicated that these could not be 
quantified.  The examiner indicated that the veteran might 
also as well have associated weakness, secondary to the pain 
in her knee joints.

The veteran received a VA spinal examination in December 
2000.  The report of that examination indicates that the 
veteran reported that she did not take any medication for her 
back, and had about four flare ups in the last two months for 
several days in which she would need to spend part of the day 
in bed.

On examination, the veteran was seen listing over to the 
right in her walking.  She walked very very slowly to the 
examination room and did most of her activities very slowly 
taking very short steps of about six inches at a time.  The 
examiner indicated that this gait was not characteristic of 
any particular type of neurologic or neuromuscular disease.  
There was no paravertebral muscle spasm.  Initially, there 
was some giving way, but with encouragement, the veteran 
demonstrated very good strength with no abnormal tone.  She 
stated that because of back pain she was unable to flex more 
than 30 degrees.  She complained of back pain when her legs 
were flexed less than 10 degrees off the bed.  The examiner 
indicated that this would not be expected to cause nerve root 
irritation.  The deep tendon reflexes were normoactive and 
symmetrical and there were no Babinski's sign.  There was no 
clear and consistent sensory loss consistent with a root or 
nerve lesion.  The examiner's impression was of chronic low 
back pain with evidence of radiologic degenerative disc 
disease.

The veteran received a VA neurological examination in March 
2002.  At that time, the veteran's sensation was noted to be 
intact to pin touch, vibration, proprioception, two point 
discrimination, and double simultaneous stimulation, with the 
exception of the veteran's claim of inconsistent decreased 
pin sensation in a non organic distribution.  Upper 
extremities were 5/5 and lower extremities were 5/5.  Except 
for generalized give way weakness there was no drift, tremor, 
or atrophy.  There were also no fasciculations.  Deep tendon 
reflexes were 3+ and equal.  There was no Babinski sign.  
Finger to nose, heel to shin, and rapid alternating movements 
were intact.  Romberg was negative.  The veteran was found to 
have a normal neurological examination.

The report of the veteran's March 2002 VA examination 
indicated that the cervical spine showed moderate diffuse 
tenderness, but no crepitus or paraspinal spasm.  Range of 
motion showed forward flexion of 15 degrees, backward 
extension of 15 degrees, right and left lateral flexion of 20 
degrees, and right and left rotation of 25 degrees.  The 
veteran claimed pain on all movements and inability to move 
beyond the above limits, but there was no objective evidence 
of either.  Examination of the thoracic and lumbosacral spine 
showed moderate diffuse tenderness, but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  The veteran 
arose and stood painfully slowly.  She used a cane, but did 
not appear to require it.  Her gait was stooped over, 
extremely slow and very cautious, and appeared to be quite 
nonorganic.  She refused to walk on her heels or toes, and 
she refused to hop or squat.  The veteran was diagnosed with 
chronic strain of the cervical, thoracic, and lumbosacral 
spine, with a marked functional overlay.  The examiner 
indicated that there was no evidence of weakened movement, 
excess fatigability, or incoordination.  There was also no 
objective evidence that there was pain on decreased motion.  
The veteran's pain was essentially constant, though there 
were no exacerbations as such.

X-rays of the veteran's spine taken in June 2002 noted marked 
narrowing of the L5-S1 disc space with vacuum phenomenon and 
anterior osteophytes, features compatible with degenerative 
disc disease at this level.  The remaining disc spaces 
appeared intact.

X-rays of the veteran's knees taken in July 2002 noted 
narrowing of the joint space of the medial compartment of the 
right knee, compatible with early osteoarthritis and/or 
meniscal degeneration.  X-rays of the left knee showed 
narrowing of the joint space of the medial compartment.  
There was faint chondrocalcinosis.  There was prominence of 
the tibial spines.  There was involvement of the patella and 
patellofemoral joint space, findings consistent with early 
degenerative joint disease, possibly CPPD arthropathy.

The veteran received a VA examination for her spine in July 
2002.  The examiner noted that the claims file was reviewed.  
He indicated that the veteran came walking slowly down the 
hall; her spine and pelvis were tilted at approximately 50 
degrees.  Her knees were bent when she walked, and she used a 
cane in her right hand and hobbled along.  She was noted to 
be somewhat overweight.  She was also noted to be relatively 
intelligent, but showed signs of depression, almost to the 
verge of tears at times because she could not find a "magic 
cure" to get her better.  

The examiner indicated that the veteran's examination was 
almost utterly worthless.  As soon as the veteran sat on a 
chair, she almost had to be lifted up to get out of the 
chair.  She bent over in extreme lordotic position.  She 
would not straighten up.  The examiner indicated that he 
could not do an adequate lumbosacral examination.  When asked 
to flex, she would start to fall to one side or the other, 
and the examiner was afraid she would fall down.  Lateral 
deviation was out of the question.  In lateral rotation, she 
almost screamed with pain when she was asked to do things.  
The examiner did manage to get her on the examination table.  
Deep tendon reflexes could not be solicited from her, but it 
was unclear whether they were not there, or whether she just 
held back on them.  The left knee would only flex to 70 
degrees, and extension was about 25 degrees short of 0 
degrees.  There was no evidence of any laxity.  McMurray's 
sign was negative.  The examiner also noted that, almost 
anything the veteran did, she complained of pain.  The 
examiner noted that, while the veteran was sitting, he 
attempted to perform a straight leg test by extending the 
flexed knees and the veteran started complaining of pain in 
her back.  The right leg would flex to 80 degrees and extend 
to 15 degrees.  That knee was noted to be a little more 
mobile.  There was no evidence of any laxity.  The examiner 
noted that previous X-rays taken of the veteran's knee were 
minimal.  Diagnosis of the knees was that of status post 
surgery.  The examiner indicated that he could not tell the 
precipitating disease for which the surgery was performed.  
The examiner indicated he would consider posttraumatic 
degenerative joint disease and chondromalacia in the 
veteran's diagnosis.  The veteran's back disease was 
diagnosed as degenerative disc disease at L5/S1.  The 
examiner indicated that this condition would cause weakened 
motion and fatigue due to pain, both the knees and the back.  
Incoordination could be a feature in the veteran, possibly 
not due to pure organic disease, but perhaps as some 
functional overlay.  Range of motion would be decreased with 
exacerbation and increased use.  The pain would cause 
weakness under these circumstances.  The examiner indicated 
that it would not be possible to quantify these factors.  The 
examiner indicated that it was his opinion that the veteran's 
clinical manifestations upon examination were far greater 
than what was noted on X-rays and MRIs of both the back and 
knee.  The examiner also stated that he felt strongly that 
the veteran was functional.  He indicated that in his 
opinion, the veteran did not want to get better and never 
would get better.

The veteran received a VA neurological examination in July 
2002.  At that time, the veteran was noted to be in no 
distress.  Examination of the cervical spine showed moderate 
diffuse tenderness but no crepitus or paraspinal spasm.  
Range of motion showed forward flexion of 15 degrees, 
backward extension of 15 degrees, right and left lateral 
flexion of 20 degrees, and right and left rotation of 25 
degrees.  The veteran claimed pain in all movements, and the 
inability to move beyond the above limits, but the examiner 
noted that there was no objective evidence of either.  
Examination of the thoracic and lumbosacral spine showed 
moderate diffuse tenderness, but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  Range of 
motion showed forward flexion of 10 degrees, backward 
extension to 10 degrees, right and left lateral flexion to 15 
degrees right and left rotation to 10 degrees.  The veteran 
again claimed pain on all movements and inability to move 
beyond the above limits, but there was no objective evidence 
of either.  The veteran was diagnosed with a chronic strain 
of the cervical, thoracic, and lumbosacral spine, and a 
marked functional overlay.  The examiner indicated that there 
was no evidence of weakened movement, excess fatigability or 
incoordination.  The veteran's pain was noted to be constant, 
though there were no exacerbations as such.

A statement from the veteran received in March 2003 indicates 
that the veteran reported large amounts of pain and trouble 
with her daily activities; she submitted pictures of several 
of the assistive devices she used in performing her daily 
activities.

An MRI report of the veteran's lumbosacral spine dated July 
2003 noted that the veteran had advanced elements of 
hypertrophic lumbosacral spondylosis at L5-S1 which closely 
correlated with the veteran's clinical presentation.

Records dated October 2003 indicate that the veteran was then 
in receipt of worker's compensation benefits due to a low 
back strain; an on the job injury which apparently occurred 
in June 2003.

The report of December 2003 private X-rays of the veteran's 
spine noted severe degenerative disc disease present at L5-
S1.

The veteran received a VA examination for her knees in 
January 2004.  At that time, examination of both knees showed 
no swelling, fluid, heat, or erythema.  There was exquisite 
diffuse tenderness of both knees, left greater than right.  
There was mild crepitus bilaterally on flexion and extension.  
There was no subluxation, contracture, laxity, or 
instability.  McMurray's sign was negative bilaterally.  
There was a negative Lachman's sign.  There were negative 
anterior and posterior drawer signs bilaterally.  Range of 
motion showed extension to 0 degrees, and flexion to 135 
degrees.  It was noted that the veteran arrived in a 
wheelchair, but did not appear to need it.  She did arise 
from it with moans and groans, and used a cane to ambulate, 
which the examiner noted the veteran appeared not to require.  
The veteran was found to have a slow and cautious gait which 
appeared nonorganic.  She refused to walk on her knees or 
toes.  She refused to hop or to squat.  Her Waddell's sign 
was prominent.  X-rays of both knees showed mild degenerative 
changes.   The veteran was diagnosed with mild degenerative 
joint disease of both knees, status post surgery, with a 
marked functional overlay.  The examiner specifically noted 
there was no evidence of weakened movement, excess 
fatigability, to incoordination.  There was no evidence that 
these or pain would decrease motion.  The examiner also noted 
that the veteran's current spinal problem was related to 
service.  However, he indicated that the veteran's current 
objective findings were nonimpressive and there was quite 
definitely a marked functional overlay present.  As far as 
the spine was concerned, the examiner indicated that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination and there was no evidence that these or pain 
would decrease motion.

The veteran received a hearing before the undersigned 
Veterans Law Judge in September 2005.  The transcript of that 
hearing indicates that the veteran testified to the severity 
of her service connected disabilities, and how they impacted 
her life, and her employability.


Entitlement to an increased evaluation for chondromalacia and 
traumatic arthritis of both the right and left knees.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran is currently in receipt of a 
noncompensable rating prior to August 3, 1994 and 30 percent 
disabling from August 3, 1994, under Diagnostic Code 5257, 
for his service connected right knee disability, and a 20 
percent rating under Diagnostic Code 5257 for his left knee.  
The veteran could be rated under several diagnostic codes, 
discussed in detail below.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

As noted above, the veteran is rated under Diagnostic Code 
5257, for other impairment of the knee.  Under this code, 
other impairment of the knee, including recurrent subluxation 
or lateral instability, is rated as slight, moderate, or 
severe.  A 10 percent rating contemplates a slight 
impairment.  A 20 percent evaluation is warranted for 
moderate impairment.  A 30 percent evaluation is warranted 
for severe impairment.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2004).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 2002).
 
Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 
noncompensably disabling to August 2, 1994 and 30 percent 
disabling from August 3, 1994 for her service connected 
chondromalacia and traumatic arthritis of the right knee.  In 
this regard, prior to August 1994, the veteran was found 
during an October 1989 report of VA examination to have a 
range of motion of 0-125 degrees, with no laxity or 
instability.  As the veteran was not found to have any 
subluxation or instability, a rating under Diagnostic Code 
5257 would not be appropriate during this time.  The 
veteran's findings of flexion of 125 as well would not 
warrant a compensable rating, as Diagnostic Code 5260 
requires a finding of flexion limited to at least 45 degrees 
before a compensable rating is assigned. As the veteran was 
found to have a normal level of extension of 0 degrees, no 
rating would be warranted under that code.

The Board recognizes that, as noted above, a finding of a 
noncompensable level of limitation of motion, along with 
degenerative arthritis established by X-ray findings, would 
warrant a 10 percent rating for the knee joint.  However, the 
evidence of record during this time period does not show that 
the veteran during this time period, had degenerative 
arthritis established by X-ray findings, such that a 
compensable rating would be warranted.  Therefore, the 
veteran is found to be properly rated as noncompensably 
disabled during this time period.

For the period from August 3, 1994, to present, the Board 
also finds that the veteran is properly rated as 30 percent 
disabled for her service connected chondromalacia and 
traumatic arthritis of the right knee.  In this regard, as to 
a rating under Diagnostic Code 5257 for recurrent subluxation 
or lateral instability, the Board notes that the evidence of 
record for this time period shows that the veteran was only 
found to have lateral subluxation in August 1994, shortly 
before surgery; subsequent to that time, the evidence of 
record has not shown any findings of lateral instability or 
subluxation.  Therefore, the Board finds that the evidence of 
record does not show that the veteran has even slight 
recurrent subluxation or lateral instability, such that a 
compensable rating would be warranted.  As to a rating under 
the codes governing limitation of motion, the Board notes the 
veteran's findings from a September 1995 VA examination, 
which noted flexion of 110, and a lack of 20 degrees of 
extension, the report of a February 2000 private clinical 
record, which noted minor loss of range of motion, the report 
of a July 2002 VA examination, which noted flexion to 80 
degrees and extension limited to 15 degrees, and the report 
of a January 2004 VA examination report, which noted range of 
motion of 0 to 135 degrees, with a prominent Wadell's sign 
and a marked functional overlay.  As to a rating under 5260, 
for limitation of flexion, the Board notes that the veteran's 
highest finding of limitation of motion is flexion limited to 
80 degrees; as this code requires a flexion limited to 45 
degrees to be a compensable level of limitation of motion, 
the Board finds that a compensable rating is not warranted 
under this Code.  As to a compensable rating under limitation 
of extension, the Board notes that the veteran has been found 
to lack 15 degrees of extension on one occasion, and 20 
degrees of extension on another occasion.  The Board points 
out that the veteran has been noted to have a degree of 
functional overlay to her symptomatology; however, even 
considering the finding of 20 degrees of limitation of 
extension on one occasion and 15 degrees on another, the 
veteran's reports of pain, other evidence of record, and the 
provisions of DeLuca, there is no basis for an evaluation 
greater than the currently assigned 30 percent.  

The Board notes that it has considered whether the veteran 
would be entitled to additional separate ratings for 
instability and limitation of flexion of the right knee, in 
addition to her rating for limitation of extension, under 
VAOPGCPREC 9-04 and VAOPGCPREC 23-97, as discussed in detail 
above, however, as noted above, the veteran's symptomatology 
is not sufficient under either of these codes to warrant a 
compensable rating, and therefore separate ratings for 
instability and limitation of flexion, as well as extension, 
would not be warranted.

Again, taking into account all relevant evidence, there is no 
basis for an evaluation greater than the currently assigned 
20 percent for her chondromalacia and traumatic arthritis of 
the left knee.  Initially, the Board notes that the 
preponderance of the evidence of record indicates that the 
veteran does not have instability or laxity of the knee, such 
that a compensable rating is warranted under Diagnostic Code 
5257.  In this regard, the Board recognizes that the veteran 
once, in the report of a February 2000 private clinical 
treatment record, was noted to have slight anterior cruciate 
laxity, and was one, in an August 1994 treatment note, found 
to have lateral subluxation; however, every other medical 
record, including every VA examination report of record, 
shows no findings of instability or laxity.  Therefore, the 
Board finds that, as the preponderance of the evidence does 
not show that the veteran has any laxity or subluxation of 
the left knee, he would not warrant even a 10 percent 
evaluation under Diagnostic Code 5257 for slight recurrent 
subluxation.

As to ratings under the codes governing limitation of motion, 
the Board notes that the veteran has had many different 
findings regarding loss of motion of her left knee; 
specifically, the report of an October 1989 VA examination 
noted range of motion of 0 to 90 degrees, and an August 1994 
private outpatient treatment record noted range of motion of 
0-140 degrees, a September 1995 VA examination report noted 
range of flexion of 105, with a lack of 10 degrees of 
extension, a February 2000 private clinical record noted a 
minor loss of range of motion of the knee, a July 2002 VA 
examination reported flexion to 70 degrees, with a lack of 25 
degrees of extension, and a January 2004 report of VA 
examination noted a range of motion of 0 to 135 degrees.  As 
to flexion, the Board notes that, as the veteran has never 
been found to have a flexion of less than 70 degrees, and as 
a flexion limited to 45 degrees is required for a compensable 
evaluation under Diagnostic Code 5260, which addresses 
limitation of flexion, the veteran would not warrant a 
compensable evaluation under this code.  As to limitation of 
extension, although the veteran has primarily been found to 
have a normal limitation of extension, on two occasions, the 
veteran has been found to have a limitation of extension of 
10 degrees, and 25 degrees; however, the veteran's recent 
examiners, including the examiner from the July 2002 VA 
examination report, in which the veteran's most severe 
limitation of extension was recorded, have noted that they 
felt the veteran had a significant degree of functional 
overlay.  The preponderance of the evidence indicates that 
the veteran has minimal limitation of extension; considering 
the veteran's reports of pain, the veteran has been found on 
two occasions to have some limitation of extension, albeit 
with a functional overlay, considering the provisions of 
DeLuca, and considering all evidence of record, there is no 
basis for an evaluation greater than the currently assigned 
20 percent for his limitation of extension.  

The Board notes that it has considered whether the veteran 
would be entitled to additional separate ratings for 
instability and limitation of flexion, in addition to her 
rating for limitation of extension for his left knee, under 
VAOPGCPREC 9-04 and VAOPGCPREC 23-97, as discussed in detail 
above, however, as noted above, the veteran's symptomatology 
is not sufficient under either of these codes to warrant a 
compensable rating, and therefore separate ratings for 
instability and limitation of flexion, as well as extension, 
would not be warranted.

Entitlement to an increased initial evaluation for 
degenerative joint disease of the lumbosacral spine.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206- 07 (1995).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  (DC 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Codes 5010, 5003 (2005).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Note (1): For purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Prior to September 26, 2003, the veteran was rated as 10 
percent disabled for his service connected back disability, 
under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine.  Limitation of motion of the lumbar spine is 
rated as 10 percent disabling when slight under this code, 20 
percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2005).

In addition, the Board notes that the veteran could also have 
been rated under Diagnostic Code 5295, of lumbosacral strain.  
Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion. A 0 percent rating is warranted for slight 
subjective symptoms.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Coe 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for her service connected spine disability.  In this 
regard, the Board notes a February 2000 report of private 
examination noted only minimal limitation of range of motion 
of the lumbar spine, an October 2000 report of VA examination 
noted forward flexion of the lumbar spine to 80 degrees, a 
December 2000 report of VA examination, which noted that the 
veteran stated she could flex no more than 30 degrees, a 
March 2002 VA examination, which noted that the veteran 
reported a forward flexion limited to 15 degrees, and a July 
2002 report of VA neurological examination, which found 
forward flexion of 15 degrees of the cervical spine, and 10 
degrees of the thoracic and lumbar spine.  The Board notes 
that the numbers in these findings, alone, would constitute a 
significant limitation of motion.  However, the Board notes 
the March 2002 VA examination report, which, while it showed 
forward flexion of 15 degrees, with the veteran claiming pain 
on all movements and inability to move beyond the above 
limits, indicated that the examiner reported that there was 
no objective evidence of either pain on all movements or 
inability to move beyond the above limits, and was diagnosed 
with a chronic strain of the spine, with a marked functional 
overlay.  Furthermore, the report of a July 2002 VA 
examination indicated that the examiner was unable to do an 
adequate lumbosacral examination, and felt that the veteran's 
clinical manifestations upon examination were far greater 
than what was noted on X-rays and MRIs of both the back.  
Finally, the Board notes the report of VA examination dated 
January 2004, which indicates that the examiner felt that the 
veteran's current objective findings as to her spine were 
nonimpressive and there was quite definitely a marked 
functional overlay present.  Considering this evidence, the 
Board finds that the veteran's symptomatology would be 
consistent with no more than slight limitation of motion, 
characteristic pain on motion, or mild intervertebral disc 
syndrome, under the old regulations, such that a 10 percent 
rating would be warranted, the rating the veteran currently 
has in effect.  Similarly, under the new regulations, the 
Board does not find that the veteran has symptomatology 
consistent with more than forward flexion of 60 to 85 
degrees, or incapacitating episodes of at least one week but 
less than two weeks during the past 12 months, such that a 
higher rating would be warranted.  
As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

As to these claims, the Board also points out that the 
evidence of record does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation for the 
veteran's service connected knee or back disabilities on an 
extra-scheduler basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  
In this regard, the Board does not find, as discussed in 
detail below in the veteran's claim for individual 
unemployability.  Furthermore, there is no indication that it 
has necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-scheduler 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).


Entitlement to a total disability evaluation based on 
individual unemployability.

The veteran and her representative also contend that service 
connection is warranted for individual unemployability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).

The record reflects that the appellant is service-connected 
for a disability of the right knee, currently evaluated as 30 
percent disabling, a disability of the left knee, currently 
evaluated as 20 percent disabling, and a back disability, 
currently evaluated as 10 percent disabling.  These 
evaluations do not meet the criteria that the veteran must 
have one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher, with a combined 
rating of 70 percent or higher.  As such, the criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
not met in this instance.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee and back conditions.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2005).  The sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  See Van Hoose, supra.

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a total disability 
evaluation based on individual unemployability.  In this 
regard, while the veteran reports she is unable to work due 
to her service connected disabilities, the Board notes that 
the veteran consistently has been found to have a significant 
level of functional overlay of her symptomatology.  
Specifically, the most recent VA examination indicated that 
the veteran had extension and flexion of 0 to 135 degrees, 
had only mild findings of degenerative changes of the knees, 
and had "nonimpressive" spinal findings with a definite 
marked functional overlay.  The Board does not equate these 
minimal findings to be consistent with a finding of 
unemployability.

While the veteran does have some employment impairment due to 
her service connected disabilities, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives.

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude her participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for chondromalacia and 
traumatic arthritis of the right knee, currently evaluated as 
noncompensably disabling to August 2, 1994 and 30 percent 
disabling from August 3, 1994, is denied.

Entitlement to an increased evaluation for chondromalacia and 
traumatic arthritis of the left knee, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased initial evaluation for 
degenerative joint disease of the lumbosacral spine, L5/S1, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


